FOURTH DIVISION
                              DILLARD, C. J.,
                        DOYLE, P. J., and MERCIER, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     June 21, 2018




In the Court of Appeals of Georgia
 A18A0595. GEORGIA LOTTERY                        CORPORATION                v. DO-021
     TABLETOP MEDIA LLC.

        DOYLE, Presiding Judge.

        Tabletop Media, LLC, d/b/a Ziosk (“Tabletop”) develops, produces, and

distributes its Ziosk brand tabletop computer tablets, which it leases to restaurants.

After the Georgia Lottery Corporation (“GLC”) issued an executive order finding that

the Ziosk was a coin-operated amusement machine (“COAM”)1 subject to licensing

requirements and regulations of GLC pursuant to OCGA § 50-27-70, Tabletop filed

a petition for judicial review in superior court. The superior court reversed GLC’s

decision, finding that the Ziosk was not a COAM, and this Court granted GLC’s

application for discretionary review. On appeal, GLC argues that the trial court erred


   1
       See OCGA § 50-27-70 (b) (2) (A).
by: failing to give deference to GLC’s interpretation of the relevant statute, OCGA

§ 50-27-70 (b) (2) (A); failing to consider the legislative history behind that Code

section; and ultimately concluding that the Ziosk did not constitute a COAM subject

to licensing and regulation by GLC. For the reasons that follow, we affirm.

         The facts in this case are undisputed. The Ziosk is a seven-inch, Android-based

touchscreen tablet that Tabletop sells or leases (along with accompanying

customizable software and services) to restaurants, which place the tablets on tables

and bars. The Ziosk is used for two purposes: (1) a restaurant management function,

and (2) amusement. The restaurant management function, which is free for customers,

permits customers to view nutritional information, place food and drink orders,

summon a server, complete surveys, enroll or participate in loyalty or reward

programs, view promotions and advertisements, scan coupons, pay for their meals,

leave comments, and email or print a copy of their receipt. Customers can also use the

Ziosk to play free games.2 Customers can also, however, pay a one-time fee to access

“premium entertainment,” including videos, sports news, and unlimited games, which

require the use of skill by the player. Revenue from the premium entertainment is split



    2
        The free games do not require the insertion of a card or a coin to play.

                                            2
between Tabletop and the restaurants; customers do not receive a reward or

redemption when playing premium games.

      On September 17, 2015, GLC issued a notice entitled “Tablets as Class A Coin

Operated Amusement Machines” (“Notice”) in response to a question from Ryan,

LLC, regarding whether “tablets that are becoming more common in restaurants and

retail establishments as a form of entertainment” are considered Class A COAMs

subject to State COAM rules and laws. The Notice stated:

      each tablet offered to the public by a business that allows a customer to
      pay for access to games or music is considered a Class A COAM within
      the State of Georgia. Even if a tablet is not for the sole and exclusive
      purpose of playing games/music but allows it as an option, the tablet
      would still be a Class A COAM . . . [as defined by] OCGA § 50-27-70
      (b) (3) and GLC Rule 13.1.2. . . .


      In other words, any tablet that a business uses to allow customers to pay
      to play games (that involve skill, including trivia) or music is subject to
      COAM laws and rules, including licensing requirements for the entity
      that owns the devices and the location in which the devices are used.


      If a location is offering Class A COAMs [i]n the form of tablets to its
      customers, such location must be licensed as a Class A COAM
      location[,] and the entity that owns such tablets must also be licensed as
      a Class A COAM master. Additionally, each Class A COAM placed in


                                           3
           a licensed location must have a valid Class A COAM permit sticker
           affixed to it [pursuant to] OCGA § 50-27-78 (b). Accordingly, a Class
           A COAM permit sticker should be purchased for each tablet made
           available to the public at the location.


  On September 21, 2015, GLC sent a letter to Ryan, LLC, advising that the Android

  tablets addressed in Ryan’s inquiry are considered COAMs by GLC pursuant to the

  Notice.3

           Tabletop formally challenged the Notice, and following a hearing, GLC issued

  an executive order finding that the Ziosk was a COAM. After GLC denied Tabletop’s

  motion for reconsideration and its motion for review,4 Tabletop filed a petition for

  judicial review in superior court.5

           The appeal to superior court was “confined to the record” and was decided by

  the court without a jury pursuant to OCGA § 50-27-76 (a). The parties agreed that the

  facts were not in dispute and that the issue was purely one of law. The superior court

      3
          Ryan’s letter is not contained in the appellate record.
      4
        GLC’s Chief Executive Officer did not issue an order on Tabletop’s motion for
review within 30 days, and therefore, the motion was deemed denied under GLC Rule
13.2.5 (1) (b) (4).
      5
        “Appeal by an affected person from all actions of the corporation or chief executive
officer shall be to the Superior Court of Fulton County. The review shall be conducted by
the court and shall be confined to the record.” See OCGA § 50-27-76 (a).

                                               4
reversed GLC’s decision, concluding that the Ziosk does not constitute a COAM

under OCGA § 50-27-70 (b) (2) (A). This Court granted GLC’s application for

discretionary review, and this appeal followed.

      1. GLC argues that the trial court erred by failing to give deference to the

GLC’s interpretation of the COAM statute. We disagree.

      OCGA § 50-27-76 (b) provides the standard of review a superior court must

apply when reviewing a decision by GLC:

      The court shall not substitute its judgment for that of [GLC] as to the
      weight of the evidence on questions of fact committed to the discretion
      of [GLC]. The court may affirm the decision of [GLC] in whole or in
      part; the court shall reverse or remand the case for further proceedings
      if substantial rights of the appellant have been prejudiced because
      [GLC’s] findings, inferences, conclusions, or decisions are:


      (1) In violation of constitutional or statutory provisions;

      (2) In excess of the statutory authority of [GLC];
      (3) Made upon unlawful procedures;

      (4) Affected by other error of law;

      (5) Not reasonably supported by substantial evidence in view of the
      reliable and probative evidence in the record as a whole; or




                                            5
       (6) Arbitrary or capricious or characterized by abuse of discretion or clearly
  unwarranted exercise of discretion.

           This Code section is “essentially identical” to the standard of review provided

  in the Administrative Procedure Act.6 Thus, although GLC is “an instrumentality of

  the [S]tate, and not a [S]tate agency,”7 we conclude that the trial court properly

  applied the standard of review applicable to administrative decisions.

           In Handel v. Powell,8 the Supreme Court of Georgia applied this same standard

  of review to a decision by the Secretary of State on the Secretary’s challenge to a

  candidate’s qualifications.9 The same rationale applies to the instant case. Thus,

  consistent with the Supreme Court’s decision in Handel, we hold that when reviewing

  a decision of the GLC or its CEO,

           [the superior court] must accept [GLC’s] findings of fact if there is any
           evidence to support the findings[. T]he court must first determine if
           there is evidence to support the factual findings; the court then is


      6
          See OCGA § 50-13-19 (h).
      7
       Kyle v. Ga. Lottery Corp., 290 Ga. 87, 91 (1) (718 SE2d 801) (2011), citing OCGA
§ 50-27-4.
      8
          284 Ga. 550 (670 SE2d 62) (2008).
      9
       See id. at 552, citing Pruitt Corp. v. Ga. Dept. of Community Health, 284 Ga. 550
(670 SE2d 62) (2008).

                                              6
           statutorily required to examine the soundness of the conclusions of law
           drawn from the findings of fact supported by any evidence.10


           In this case, as in Handel, the facts are undisputed, and the trial court confined

  its review to the soundness of GLC’s legal conclusions. As the Supreme Court

  explained:

           While judicial deference is afforded an agency’s interpretation of
           statutes it is charged with enforcing or administering, the agency’s
           interpretation is not binding on the courts, which have the ultimate
           authority to construe statutes. It is the role of the judicial branch to
           interpret the statutes enacted by the legislative branch and enforced by
           the executive branch), and administrative rulings will be adopted only
           when they conform to the meaning which the court deems should
           properly be given. The judicial branch makes an independent
           determination as to whether the interpretation of the administrative
           agency correctly reflects the plain language of the statute and comports
           with the legislative intent.11




      10
           (Punctuation omitted.) Handel, 284 Ga. at 552.
      11
         (Citations and punctuation omitted.) Id. at 553, citing Harbuck v. State, 280 Ga.
775 (3) (631 SE2d 351) (2006), McKee v. City of Geneva, 280 Ga. 411, 413 (627 SE2d
555) (2006), and Sawnee EMC v. Ga. Public Svc. Comm., 273 Ga. 702, 706 (544 SE2d
158) (2001).

                                               7
As the superior court properly concluded in this case, this same rationale applies to

a superior court’s review of a GLC decision. Accordingly, this enumeration presents

no basis for reversal.

      2. GLC argues that the superior court erred by concluding that the Ziosk was

not a COAM as defined by OCGA § 50-27-70 (b) (2) (A). The issue before the

superior court was whether GLC’s decision violated the plain language of the statute;

exceeded its statutory authority; or constituted an abuse of discretion by misapplying

the statute. We find no basis for reversal.

      Our analysis of the proper interpretation of OCGA § 50-27-70 (b) (2) (A) is

guided by the following principles:

      A statute draws its meaning, of course, from its text. Under our
      well-established rules of statutory construction, we presume that the
      General Assembly meant what it said and said what it meant. To that
      end, we must afford the statutory text its “plain and ordinary meaning,”
      we must view the statutory text in the context in which it appears, and
      we must read the statutory text in its most natural and reasonable way,
      as an ordinary speaker of the English language would. Though we may
      review the text of the provision in question and its context within the
      larger legal framework to discern the intent of the legislature in enacting




                                          8
           it, where the statutory text is clear and unambiguous, we attribute to the
           statute its plain meaning, and our search for statutory meaning ends.12


           (a) Tabletop argues that the COAM statute must be construed strictly and

  against GLC because (a) COAM laws authorize GLC to impose fines and fees for

  noncompliance,13 and statutes that impose fees and fines are construed narrowly

  against State actors14; (b) COAM manufacturers must obtain a license,15 and licensing

  statutes are construed strictly against the government as an interference with the




      12
        (Citations and punctuation omitted; emphasis supplied.) Patton v. Vanterpool, 302
Ga. 253, 254 (806 SE2d 493) (2017), quoting Deal v. Coleman, 294 Ga. 170, 172-173 (751
SE2d 337) (2013).
      13
         See OCGA § 50-27-71 (n) (“Failure to obtain a license as required by this Code
section shall subject the person to a fine of up to $25,000[] and repayment of all fees or
receipts due to the corporation pursuant to this article. . . “); OCGA § 50-27-82 (a) (“If any
owner or operator of any bona fide [COAM] in this state shall violate any provision of this
article or any rule and regulation promulgated under this article, [GLC] corporation may
investigate the violation and may seek sanctions, including late fees. . . . “).
      14
         See State Ethics Commr. v. Moore, 214 Ga. App. 236, 237-238 (447 SE2d 687)
(1994) (“[W]hen a statute imposes a fine or penalty, strict construction is required in favor
of the person penalized. The applicable rule of statutory construction is that forfeitures and
penalties are not favored and statutes relating to them must be strictly construed, and in a
manner as favorable to the person against whom the forfeiture or penalty would be exacted
as is consistent with fair principles of interpretation.”) (punctuation omitted).
      15
           See OCGA § 50-27-71 (a) (4).

                                               9
  operation of business16; (c) violations of COAM laws can constitute a misdemeanor,17

  and criminal statutes are construed strictly against the State18; and (d) COAM laws

  were enacted to “safeguard the fiscal soundness of the [S]tate, enhance public

  welfare, and support the need to educate Georgia’s children through the HOPE

  scholarship program and pre-kindergarten funding;”19 and laws that raise revenue are

  construed against the State.20

          GLC, on the other hand, argues that the COAM laws should be construed

  liberally in its favor because the laws are remedial in nature, citing OCGA § 50-27-70

  (a), which states that the legislature enacted the COAM laws “to prevent the

  unregulated operation of [COAMs], . . . which will aid in the enforcement of the tax

  obligations that arise from the operation of [COAMS] as well as prevent unauthorized

  cash payouts.”



     16
       See Mayor of Savannah v. Savannah Elec. & Power Co., 205 Ga. 429, 435 (54
SE2d 260) (1949).
     17
          See OCGA § 50-27-82.
     18
          See Frix v. State, 298 Ga. App. 538, 542 (1) (680 SE2d 582) (2009).
     19
          OCGA § 50-27-70 (a).
     20
          See Thompson v. Ga. Power Co., 73 Ga. App. 587, 597 (37 SE2d 622) (1946).

                                           10
           The COAM statutes are not remedial.21 “[L]aws which affect the remedy only

  are remedial statutes, which are laws curing defects in the remedy, or confirming

  rights already existing, or adding to the means of securing and enforcing the same.

  . . A remedial statute has also been defined as one remedying defects in the common

  law.”22 Although they do provide procedural safeguards to aid in tax collection

  associated with COAMs and to prevent unauthorized cash payouts, the regulation of

  COAMs is, as Tabletop argues, a licensing scheme intended to raise revenue “to

  safeguard the fiscal soundness of the [S]tate, enhance public welfare, and support the

  need to educate Georgia’s children through the HOPE scholarship program and

  pre-kindergarten funding.”23 And “[r]evenue laws are neither remedial statutes nor

  laws founded upon any permanent public policy . . . and are not, therefore, to be




      21
         Compare Williams Gen. Corp. v. Stone, 280 Ga. 631, 632 (1) (632 SE2d 376)
(2006) (holding that the Georgia RICO Act should be “liberally construed” to effectuate
its remedial purpose of providing compensation to private persons injured or aggrieved by
reason of any RICO violation), citing OCGA § 16-14-2 (b).
      22
       (Citation and punctuation omitted.) Glover v. Colbert, 210 Ga. App. 666, 668 (437
SE2d 363) (1993), citing Black’s Law Dictionary Revised 4th Ed., p. 1457 (1968).
      23
           OCGA § 50-27-70 (a).

                                           11
  liberally construed; and whenever there is a just doubt, that doubt should absolve the

  taxpayer from his burden.”24

           (b) We now turn to the statute itself. OCGA § 50-27-70 (b) (2) (A) defines a

  COAM as

           every machine of any kind or character used by the public to provide
           amusement or entertainment whose operation requires the payment of
           or the insertion of a coin, bill, other money, token, ticket, card, or similar
           object and the result of whose operation depends in whole or in part
           upon the skill of the player, whether or not it affords an award to a
           successful player pursuant to subsections (b) through (g) of Code
           Section 16-12-35, and which can be legally shipped interstate according
           to federal law.25


  The statute divides COAMs into two categories: Class A machines and Class B

  machines.26 GLC concluded that the Ziosk tablet was a Class A machine, which

           does not allow a successful player to carry over points won on one play
           to a subsequent play or plays, and: (A) Provides no reward to a
           successful player; (B) Rewards a successful player only with free

      24
           Thompson, 73 Ga. App. at 597.
      25
         OCGA § 50-27-70 (b) (2) (A) & (b) (2) (B) respectively provide non-exhaustive
examples of both COAM machines and those machines and other devices that do not
constitute COAMs.
      26
           See OCGA § 50-27-70 (b) (3) & (b) (4).

                                                12
           replays or additional time to play; (C) Rewards a successful player with
           noncash merchandise, prizes, toys, gift certificates, or novelties in
           compliance with the provisions of subsection (c) or paragraph (1) of
           subsection (d) of Code Section 16-12-35, and does not reward a
           successful player with any item prohibited as a reward in subsection (i)
           of Code Section 16-12-35 or any reward redeemable as an item
           prohibited as a reward in subsection (i) of Code Section 16-12-35; (D)
           Rewards a successful player with points, tokens, tickets, or other
           evidence of winnings that may be exchanged only for items listed in
           subparagraph (C) of this paragraph; or (E) Rewards a successful player
           with any combination of items listed in subparagraphs (B), (C), and (D)
           of this paragraph.27


           Although the parties disagree as to the application of OCGA § 50-27-70 (b) (2)

  (A) to the Ziosk tablet, both agree that it is unambiguous, as did the superior court.

  We agree.

           It is undisputed that the Ziosk is used by the public and can be shipped

  interstate legally according to federal law. The premium component of the machines

      27
         OCGA § 50-27-70 (b) (3). By contrast, a Class B COAM “allows a successful
player to accrue points on the machine and carry over points won on one play to a
subsequent play or plays in accordance with paragraph (2) of subsection (d) of Code
Section 16-12-35 and: (A) Rewards a successful player in compliance with the provisions
of paragraphs (1) and (2) of subsection (d) of Code Section 16-12-35; and (B) Does not
reward a successful player with any item prohibited as a reward in subsection (i) of Code
Section 16-12-35 or any reward redeemable as an item prohibited as a reward in subsection
(i) of Code Section 16-12-35.” OCGA § 50-27-70 (b) (4).

                                             13
  requires payment, and the operation of the premium component depends in part or in

  whole on the skill of the player. However, a user can use the Ziosk, without payment,

  for other purposes, including to access nutritional information, order, pay, and play

  certain other games. Therefore, as the superior court concluded, “the operation” of the

  Ziosk tablet does not require payment, and users can operate the tablet without

  exercising any skill. Thus, the trial court properly concluded that the Ziosk tablet is

  not a COAM as defined by OCGA § 50-27-70 (2) (A).

           3. Finally, GLC argues that the superior court’s conclusion that the Ziosk tablet

  is not a COAM is inconsistent with the legislature’s intent. But as we discussed in

  Division 2, if “statutory text is clear and unambiguous, we attribute to the statute its

  plain meaning, and our search for statutory meaning ends.”28 As the Supreme Court

  of Georgia has stated, “courts cannot construe statutes to force an outcome that the

  legislature did not expressly authorize.”29 If the legislature intends to include as




      28
           (Punctuation omitted.) Patton, 302 Ga. at 254.
      29
        (Punctuation omitted.) Id. at 258, n.9, quoting Turner v. Ga. River Network, 297
Ga. 306, 308 (773 SE2d 706) (2015).

                                              14
COAMs those devices and machines whose operation depend in part on the payment

of money and the exercise of skill, “the General Assembly will need to act.”30

         Judgment affirmed. Mercier, J., concurs. Dillard, C. J., concurs fully and

specially.




    30
         Patton, 302 Ga. at 258, n.9.

                                         15
   A18A0595.       GEORGIA        LOTTERY        CORPORATION           v.

           TABLETOP MEDIA, LLC.



          DILLARD, Chief Judge, concurring fully and specially.

          I concur fully in Presiding Judge Doyle’s thoughtful and well-reasoned

  majority opinion. I write separately to encourage the parties who appear before us to

  stop referencing altogether the ethereal fiction of “legislative intent” in the context

  of statutory interpretation.1 As a judge, I do not give a wit about what some legislator

  intended but did not expressly provide for in the statutory text.2 If the General



      1
       See generally BellSouth Telecommunications, LLC v. Cobb County, 342 Ga. App.
323, 334-35 n. 3 (802 SE2d 686) (2017) (Dillard, P.J., concurring fully and specially).
      2
        See King v. Burwell, ___ U. S. ___ (135 SCt 2480, 2505 (V), 192 LEd2d 483)
(2015) (Scalia, J., dissenting) (“More importantly, the Court forgets that ours is a
government of laws and not of men. That means we are governed by the terms of our laws,
not by the unenacted will of our lawmakers.”).
  Assembly “enacted into law something different from what it intended, then it should

  amend the statute to conform to its intent.”3 Thus, so long as the meaning of the

  relevant statutory text is plain and does not lead to an absurd result, that is the end of

  our inquiry.4 Indeed, it is deeply troubling when


      3
         Id. (punctuation and citation omitted); accord Lamie v. U.S. Trustee, 540 U. S. 526,
542 (III) (124 SCt 1023, 157 LEd2d 1024) (2004); see Murphy v. Nat’l Collegiate Athletic
Ass’n, ___ U. S. ___ (138 SCt 1461, 1487, 200 LEd2d 854) (2018) (Thomas, J.,
concurring) (“More fundamentally, even if courts could discern Congress’ hypothetical
intentions, intentions do not count unless they are enshrined in a text that makes it through
the constitutional processes of bicameralism and presentment.”); Zuni Pub. Sch. Dist. No.
89 v. Dep’t of Educ., 550 U. S. 81, 119 (II) (127 SCt 1534, 167 LEd2d 449) (2007) (Scalia,
J., dissenting) (noting that because we have “a Government of laws, not of men,” we are
governed by “legislated text,” not “legislators’ intentions”); Malphurs v. State, 336 Ga.
App. 867, 870-71 (785 SE2d 414) (2016) (Peterson, J.) (“The General Assembly does not
enact a general intention; it enacts statutes. Statutes have words, and words have meanings.
It is those meanings that we interpret and apply, not some amorphous general intention.”).
      4
          See Shorter Coll. v. Baptist Convention of Ga., 279 Ga. 466, 470 (1) (614 SE2d 37)
(2005); Ray v. Barber, 273 Ga. 856, 856 (1) (548 SE2d 283) (2001); see also I.N.S. v.
Cardoza-Fonseca, 480 U.S. 421, 452–53 (107 SCt 1207, 94 LEd2d 434) (1987) (Scalia,
J., concurring) (“Judges interpret laws rather than reconstruct legislators’ intentions. Where
the language of those laws is clear, we are not free to replace it with an unenacted
legislative intent.”); City of Atlanta v. Miller, 256 Ga. App. 819, 820 (1) (569 SE2d 907)
(2002) (“In construing a legislative act, a court must first look to the literal meaning of the
act. If the language is plain and does not lead to any absurd or impracticable consequences,
the court simply construes it according to its terms and conducts no further inquiry.”
(cleaned up)); ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE
INTERPRETATION OF LEGAL TEXTS 397 (1st ed. 2012) (“Intentionalist theorists and courts
promote the idea that enacted texts merely evoke or suggest—as opposed to state—what
the true law is . . . . If this were true, then it would hardly be possible ever to reach a
consensus about the law. The traditional view is that an enacted text is itself the law.”); id.

                                              2
          judges start discussing not the meaning of the statutes the legislature
          actually enacted, as determined from the text of those laws, but rather
          the unexpressed “spirit” or “reason” of the legislation, and the need to
          make sure the law does not cause “unreasonable consequences,” [thus
          venturing] into dangerously undemocratic, unfair, and impractical
          territory. The “spirit or reason” approach to statutory interpretation
          invites judges to read their own policy preferences into the law, as we
          all believe that our own policy preferences are wise and reasonable,
          which tempts us to assume, consciously or unconsciously, that the
          legislature could not have intended differently.5


  As Georgians (and Americans), we are “governed by laws, not by the intentions of

  legislators.”6 And as judges, we should only be concerned with what laws actually



at 376 (“[T]hat the legislature even had a view on the matter at issue . . . is pure fantasy.
In the ordinary case, most legislators could not possibly have focused on the narrow point
before the court [and] the few who did undoubtedly had varying views.”).
      5
        Merritt v. State, 286 Ga. 650, 656 (690 SE2d 835) (2010) (Nahmias, J., concurring
specially) (punctuation omitted); accord Callaway Blue Springs, LLLP v. W. Basin
Capital, LLC, 341 Ga. App. 535, 541 (1) (801 SE2d 325) (2017); see also Christopher J.
Scalia and Ed Whelan, Scalia Speaks: Reflections on Law, Faith, and Life Well Lived, 236
(Crown Forum 2017) (“[W]e are, as the Constitution of Massachusetts describes it, a
government of laws, not of men—which means government by legislated text, not by
legislators’ intentions”).
      6
         Conroy v. Aniskoff, 507 U.S. 511, 519 (113 SCt 1562, 123 LE2d 229) (1993)
(Scalia, J., concurring); accord Callaway Blue Springs, LLLP, 341 Ga. App. at 541 (1);
Day v. Floyd County Bd. of Educ., 333 Ga. App. 144, 151 (775 SE2d 622) (2015) (Dillard,
J., concurring).

                                             3
  say, “not by what the people who drafted the laws intended.”7 Let us put to rest, then,

  the fanciful notion that judges are somehow able to discern the collective intent of a

  legislative body.8 Judges are not in the business of divining unexpressed legislative

  intent, nor are we capable of doing so with any reasonable degree of accuracy. As

  Judge Bethel (a former legislator) has aptly noted, “[a]ny attempt to discern

  legislative intent beyond the express language passed by a legislative body is as

  practical and productive as attempting to nail Jello to the wall.”9 I agree. Judges are

  trained to interpret the meaning of the words expressly ratified by the people or

  enacted by their representatives in a manner consistent with longstanding canons of

  construction. Thus, when judges speak as if they are engaging in some mystical

  search for the legislature’s unexpressed intent, they create an impression that is both

  misleading and squarely at odds with the judicial duty. It is time to state plainly what


      7
       SCALIA & GARNER, supra note 4, at 375; accord Callaway Blue Springs, LLLP,
341 Ga. App. at 541 (1); Day, 333 Ga. App. at 151 (Dillard, J., concurring).
      8
         See In re Whittle, 339 Ga. App. 83, 85-86 (1) (793 SE2d 123) (2016) (“[I]n the
context of legislation, discerning ‘collective intent is pure fiction because dozens if not
hundreds of legislators have their own subjective views on the minutiae of bills they are
voting on—or perhaps no views at all because they are wholly unaware of the minutiae.’”)
(citation omitted).
      9
        Bishop v. State, 341 Ga. App. 590, 593 (802 SE2d 39) (2017) (Bethel, J.,
concurring).

                                             4
is already manifestly true: What legislators intend but do not expressly provide for

in the text of a statute is meaningless.

      I realize, of course, that OCGA § 1-3-1 (a) provides that “[i]n all interpretations

of statutes, the courts shall look diligently for the intention of the General Assembly,

keeping in view at all times the old law, the evil, and the remedy,” but this statutory

directive—which, in my view, is constitutionally dubious—must be read in

conjunction with OCGA § 1-3-1 (b), which provides that “[i]n all interpretations of

statutes, the ordinary signification shall be applied to all words . . . .” In any event,

the General Assembly can no more tell the judiciary how to generally interpret the

law than we can direct them how to legislate. The separation of powers is essential

to the maintenance of our constitutional republic, and it is high time that any

discussion of statutory interpretation between the bench and bar reflect the reality of

our jurisprudence and acknowledge the strict demarcation line between judicial

interpretation and legislating. We are judges, not black-robed philosopher kings.




                                           5